UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
COVENTRY CAPITAL US LLC,

                                Plaintiff,

         against
                                                           CIVIL ACTION NO.: 17 Civ. 7417 (VM) (SLC)

                                                                             ORDER
EEA LIFE SETTLEMENTS INC., et al.,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         The Court conducted a Telephone Conference today, December 5, 2019, regarding

Plaintiff’s Letter-Motion for a Local Rule 37.2 Conference (ECF No. 159). The Court directs

counsel for Defendants Hiren Patel and Vincent Piscaer (the “Individual Defendants”) to provide

to Plaintiff’s counsel a copy of the letter the Individual Defendants received today from EEA Fund

Management (Guernsey) Limited (“Guernsey Manager”), as described during today’s conference.

Plaintiff’s motion is denied in all other respects.

         The Clerk of Court is respectfully directed to close ECF No. 159.




Dated:             New York, New York
                   December 5, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
